Citation Nr: 1632416	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability prior to March 9, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1970 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Jackson, Mississippi.  

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing was not produced because the tape was damaged or inaudible.  The Veteran was notified in November 2012, and was offered the opportunity to present testimony at another hearing.  A December 2012 Report of General Information indicated the Veteran declined to appear for another hearing.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran asserts that his service-connected low back disability is more severe than the currently assigned rating.  The Veteran also asserts that he is unable to follow a substantially gainful occupation due to his service-connected disabilities.

The Veteran was provided a VA examination in June 2009.  The examiner noted that the Veteran was diagnosed with Paget's disease in 2008 after he complained of increased pain in his low back and right iliac.  The Veteran reported increased low back pain which interfered with his ability to work as a truck driver.  He stated that he used a lumbar support and a heating pad while working as a truck driver.  He also reported low lumbar midline pain with increased numbness and tingling to the right lateral thigh.  A neurological examination revealed blunting of the anteromedial aspect of the right thigh and calf.  A Straight leg raising test was positive for at least a mild exacerbation of his radicular symptoms to the right lower extremity.  The examiner conducted range of motion testing, and found pain, stiffness, and fatigability.  Diagnostic evaluations showed lumbar osteoarthritis and Paget's disease.  The examiner provided the following opinion with regard to employability: 

In terms of employability, I do not feel the [V]eteran has the strength and endurance factors relative to the lumbar spine to enter the work force in even a sedentary capacity and certainly not for commercial truck driving. . . By history he has had at least two epidural steroid injections for the emergency of associated radicular pains to the right lower extremity. . . . The veteran is only able to perform occasional bending and stooping of a light nonrepetitive nature and stand and walk, I believe within a reasonable degree of medical certainty, no more than [two] hours a day.  He is able to walk without his cane, but for only short distances and the cane, in my opinion being more likely as not secondary to his service-connected lumbar medical condition rather than the [Paget's] disease.  He is able to lift and carry only minimal amounts of weight, as well because of the service-connected lumbar chronic osteo degenerative process.  

In the July 2009 rating decision, the Veteran was denied entitlement to service connection for Paget's disease. 

A November 2009 VA endocrinology consult showed that the Veteran was seen for a follow-up of his Paget's disease.  He was prescribed alendronate three months prior, but continued to complain of right hip pain and low back pain.  The physician noted pain at the sites of the Paget's disease, as well as pain in other locations.  The physician concluded that it was unclear whether all of the pain the Veteran experienced was due to Paget's disease.  

A July 2011 VA treatment record showed that the Veteran complained of low back, hip, and knee pain, with radiation down the leg.  The physician noted the Veteran's history of Paget's disease and found that the Veteran had low back pain with radiation.  The physician determined that the Veteran's Paget's disease was stable with normal alkaline phosphatase.  The Veteran was referred for a pain management evaluation.  

A VA medical opinion was obtained in December 2011.  The examiner concluded that the Veteran's Paget's disease was not caused by or the result of his service-connected low back disorder.  The examiner explained that Paget's disease resulted in enlarged and misshapen bones due to the excessive breakdown and formation of bone tissue.  The examiner also explained that Paget's disease was caused by a slow virus infection or heredity.  

Another VA medical opinion was obtained in February 2012.  The examiner agreed with the December 2011 VA medical opinion and provided the following opinion:  

In regards to the Veteran's ability to secure substantial employment, I must state that based on the Veteran's past and current physical exams, the last MRI of his [lumbosacral spine], and the extreme reluctance of Neurosurgeons to perform any procedure on the Veteran's back, due to his Paget's Disease, this Veteran would most likely as not, be able to obtain any employment he was capable of performing in the past, this includes sedentary employment.  Rational being; He is limited by his significant pain level, decreased range of motion (ROM), and not being able to ambulate without the aid of assistive device; such as his walking cane.  He was [an over-the-road] truck driver for many years and this would be a profession he would never be able to do again.  He is not capable of sitting or standing for any significant amount of time, and is using chronic pain medication, which would also interfere with his functioning at a place of work.  

The February 2012 VA examiner conducted an examination of the Veteran in July 2012.  The examiner acknowledged the Veteran's 2012 diagnosis of degenerative arthritis of the spine, as well as Paget's disease.  The Veteran reported daily pain, constant use of a cane, and an inability to drive due to pain.  The examiner noted that the Veteran continued to experience radiculopathy of the right lower extremity and that medical professionals refused to operate.  A straight leg test was positive bilaterally and the Veteran was found to have mild to moderate symptoms of radiculopathy.  The examiner concluded that the range of motion exhibited by the Veteran was based on his known Paget's disease and degenerative joint disease of the spine.  The examiner reviewed a March 2011 magnetic resonance imaging (MRI).  The MRI report indicated that the Veteran complained of numbness and  had a history of Paget's disease, but that it was necessary to rule out changes that could cause radiculopathy.  The examiner stated that the Veteran was unemployed due to his Paget's disease and associated pain, and provided an opinion similar to the one provided in February 2012.  

A May 2012 VA rheumatology note indicated the Veteran continued to complain of low back pain.  It was noted that the Veteran was seen in the metabolic bone clinic in January 2012 due to pain.  The January 2012 provider found that the Veteran's pain was related to his degenerative joint disease and not his Paget's disease based on his normal alkaline phosphatase levels which suggested the Paget's was not active.  In May 2012, the Veteran's alkaline phosphate levels remained within normal limits.  

The Veteran underwent a VA examination in March 2015.  The examiner noted that the Veteran was diagnosed with degenerative arthritis of the spine, spinal stenosis, and Paget's disease.  The Veteran continued to report constant low back pain with radiation to the hip and knees.  The Veteran reported difficulty holding his bowels and using the bathroom.  Range of motion testing was conducted.  A straight leg raising test was positive bilaterally and the Veteran had mild to moderate symptoms of radiculopathy in the lower extremities.  

At the outset the Board notes that the VA examinations performed in June 2009, July 2012, and March 2015 have been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The aforementioned VA examination reports did not specify whether pain was tested in both active and passive motion.  The examiners also did not indicate whether pain was tested in both weight-bearing and non-weight-bearing.  Consequently, the VA examination reports are inadequate.   

In addition, service connection has been in effect for chronic low back pain since February 1985.  Throughout the pendency of the appeal, the Veteran has been diagnosed with various low back disorders, to include nonservice-connected Paget's disease.  Furthermore, the evidence of record shows complaints and findings related to neurologic abnormalities, to include bowel impairment and radiculopathy of the lower extremities.  The Veteran's low back disorder is rated pursuant to Diagnostic Code 5242, under the general rating formula for rating diseases and injuries of the spine, which requires any associated objective neurological abnormalities to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2016).    

In general, VA pays compensation only for service-connected disabilities.  38 U.S.C.A. § 1155; see generally 38 C.F.R. § 4.2 (directing the rating official to deduct any disability percentage from a nonservice-connected disability if ascertainable).  When a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The VA examiners did not distinguish which low back symptoms and resulting functional limitations were attributable to the Veteran's service-connected and nonservice-connected low back disorders.  Furthermore, while the examiners correctly found that the Veteran had radiculopathy of the lower extremities, the examiners did not determine whether such symptoms were manifestations of his service-connected low back disorder or the nonservice-connected Paget's disease.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain an opinion to determine whether any neurologic abnormality is a manifestation of his service-connected low back disorder.  An examination is also necessary to differentiate, if possible, between the symptoms and resulting functional limitation caused by the Veteran's service-connected and nonservice-connected low back disorders.  Id.  

With respect to the Veteran's claim for TDIU, the VA medical examiners opined that the Veteran was unemployable due to his low back symptoms.  However, it appears that the examiners considered the Veteran's service-connected low back disorder and nonservice-connected Paget's disease.  As mentioned above, the VA medical examiners did not differentiate between the symptoms and functional limitations caused by the Veteran's service-connected and nonservice-connected low back disorders.  Therefore, it is unclear as to whether absent the Veteran's nonservice-connected Paget's disease the examiners would have found the Veteran unemployable.  Furthermore, VA treatment records indicated that the Veteran's low back symptoms were not caused by his Paget's disease as evidenced by his normal alkaline phosphate levels showing that the disease was stable.  Additionally, an opinion has not been provided which addresses the combined effects of all the Veteran's service-connected disabilities.  For the above-noted reasons, the Board finds a new examination and medical opinion is necessary  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including updated VA treatment records from April 2015 to the present. 

2.  Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected lumbar spine disorder.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.   The examiner must provide an opinion as to whether any neurologic abnormality is a manifestation of the Veteran's service-connected low back disorder.  The examiner must also indicate whether it is medically possible to differentiate between the symptoms and functional limitation attributable to the Veteran's service-connected and nonservice-connected low back disorders.  

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite undamaged joint should be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Thereafter, the RO or AMC should obtain an assessment of the functional impact of the service-connected disabilities on the Veteran's employability from a VA examiner.

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either singularly or in concert, are sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner is instructed to consider the functional impairment caused solely by the Veteran's service-connected disabilities, and not his nonservice-connected Paget's disease.  A rationale for the opinion also must be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Finally, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




